Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0165932 to Qian.
Claims 1, 3
Qian teaches a method for producing silicone hydrogel contact lenses (abstract) comprising: obtaining a preformed SiHy contact lens [0074-0075]; forming a base coating on the contact lens [0076]; rinsing the base coated contact lens with a buffered saline solution having a pH from about 6.8 to about 8.0 [0077]; and heating the rinsed contact lens in a packaging solution including a water-soluble, thermally-crosslinkable hydrophilic polymeric material [0078].  The base coating is a polyanionic polymer, preferably polyacrylic acid (MW 300000-2500000 Daltons) applied at a concentration of 0.1-5 wt% and a pH of 0-3.5 [0109-0110].  The hydrophilic coating is applied in aqueous packaging solution having a ph of 6.5-7.5 and at a temperature of 115-125 °C [0130, 0134].

Claim 2:
Qian does not explicitly quantify the salt concentration of the buffered saline in terms of molarity.  However, the buffered saline is quantified in terms of wt. % [0218].  These values compare favorably to 

Claims 4, 6:
The coating solution is water based [0110].  A phosphate buffer is preferred [0113] comprising a sodium salt of phosphoric acid [0218].
Claim 7:
The time period for base coating is 150 minutes and rising is 5 minutes [0229].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0165932 to Qian.

Claim 5:
Qian does not teach an organic solvent based coating solution.  However, Qian teaches that it was known in the prior art to use organic solvent based coating solution rather than water based coating solution [0007].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aqueous solvent with organic solvent with the predictable result of successfully forming the base coating layer.
Claims 8, 14:
Qian does not teach the polyquaternium-1 uptake.  However, none of the claimed steps differs in any material way from the process disclosed in Qian. And there is no evidence that the claimed polyquaternium-1 uptake would have been unexpected or unattainable from the process disclosed in Qian.  Simply because Qian never quantified the polyquaternium-1 uptake by its disclosed embodiments does not preclude the possibility, or even likelihood, that its process achieved a value of 0.4 mg/lens or less, especially since polyquaternium-1 is known irritant and the rinsing step leads to a more stable base coating [0113]. In the absence of any evidence that the claimed polyquaternium-1 uptake would 
Claims 9, 15:
The lens is packaging is autoclaved at a temperature of 115-125 °C for 20-90 minutes [0130].
Claims 10-11, 16-17:
Partially crosslinked polymer comprising azetidinium and carboxyl groups [0115].
Claims 12-13:
A phosphate buffer is preferred [0113] comprising a sodium salt of phosphoric acid [0218].  The time period for base coating is 150 minutes and rising is 5 minutes [0229].
Claims 18-20:
These claims combine the limitations of previously recited claims and are rejection for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX A ROLLAND/Primary Examiner, Art Unit 1796